Title: To John Adams from Tristram Dalton, 26 October 1782
From: Dalton, Tristram
To: Adams, John



Boston October 26th. 1782
Sir

I esteem myself greatly honor’d by the receipt of your Favor’s of the 18th August last—and much obliged by the attention paid to my request respecting Capt Armstrong who, soon after my writing, returned from a severe confinement, having made his escape—of which I immediately advised to prevent any further trouble in that affair.
You express yourself at a loss, Sir, to know, to what intelligence, thro’ the war, I refer, in supposing the enemy to have been better informed of than her Friends. I did not mean such as Congress might have duly received, but such as the wellwishers of the cause we are engaged in seemed frequently to be without. The Decisions of Congress, thro’ the contest, fully prove that their informations have been much better than those of the Court of Great Britain, whose insiduous designs and proposals have, thereby, in a great degree, been frustrated. But, Sir, it has been a frequent remark in this part of the Country, that any particular plans designs or movements of the enemy have been known to suspected Characters long before those of the opposite denomination have scarcely had a hint, which, I confess, might have been owing to the great vigilance and industry the former exercised, while the friends of our Country, putting the utmost confidence in the Persons to whom they had committed the management of their public concerns, neglected too much the means of informing themselves—a fault too common—and to a free Country, much more to one struggling for Freedom, often, if not always, proving in the end fatal to their Liberties.
Sensible of this in my private Sphere of Life, I felt doubly the obligation to procure all useful Intelligence when I had taken a Seat in the Legislative of this Commonwealth. This I plead in excuse for intruding on your important hours, so far as to ask the favor of any advice you had time, or thought proper, to afford me. Permit me now to return thanks for the political intelligence You have honor’d me with, and for the pamphlet accompanying—by that and other information it appears that the ancient spirit of freedom, which wrested the United Provinces from the hand of tyranny, but which has lain dormant a long time, revives, and promises to shine in its original Splendor.
The Success of these American States in the Cause of Liberty has been productive already of much good in the European World—and it is to be presumed the Effects of our Independence are scarcely visible yet. Ireland may, and ought to, thank us for the Blessings they have lately acquired, notwithstanding their Patriot, M Grattan, in his celebrated Speech, so insiduously contrasts the merit of the American Contest, with that of his Country.
The People of the United Provinces will feel the happy influences by the revival of their ancient constitution, if they are as wisely conducted in future as they have been directed lately. They need only the Influence of the American Spirit and Firmness to lead them to wise measures. Their sluggish disposition may try the patience of Job, as I doubt not You have experienced—but that there is a latent spark of Freedom sufficient to kindle the Mass is evident from the great effects which your unremitted labours have caused. However easy it may be to obtain the favor of a Court, it appears to me far otherwise to rouse a whole People, who have been long buried under the influence of selfish pursuits, and a tyrannical Exercise of Government—to inspire them with new political life so as to see their public interest, and to feel their importance. This task was reserved for yourself. Your friends rejoyce in the important success that has crowned your Pursuits. The Alliance formed under your sole Endeavours, appears to me permanent, considering it proceeds from the united voice of a people—which, in such general concerns, tho’ harder to obtain, is more to be depended upon, than the promises of Crowned Heads—as, in the one Case, a secret intrigue may escape the closest Notice, and alter the disposition of the Court, which Alteration can scarsely take place in a republick but in a slow progression, giving opportunity to counteract the designs of an Enemy.
The Assistance which the United Provinces can afford the Allied Powers is contemptuously spoken of by the British. It is true it may not appear so powerful as that of France, but when any one considers the difference their joyning G B would have made—the immense extent of their trade, together with the similarity of many things between the Inhabitants of them and these States, as fully set forth in the first memorial presented to their H Ms—it must be allowed, by all, that their friendship and Alliance were most desirable Objects—The Loss of which G B must lament.
Upon the first appearance of Affairs, after the Marquis of Rockingham’s appointment in the British Ministry, We flatter’d ourselves an honorable Peace would soon have taken place—whatever just grounds there then was for such suggestions, our present opinion coincides with those you express, that the Court of G B. will be governed by the fate of their Armaments and of the fortress of Gibraltar.
The Situation of the different Governments in the Union you must have from various hands, much more able to acquaint you than is in my power. Thus much I am sure, that the Americans show no disposition to retreat. They seem as determined to push the war as when it began. It is true of this Commonwealth, that great are the wants of Money. The General Court are devising every means to revive public Credit, and to raise Money for current Charges, as well as to answer the demands of Congress. The People say they have not got the Cash nor can they raise it. Heretofore when pressed to what they, at the time, supposed the last extremity, the difficulties were overcome, I hope the new ones will meet the like good fortune. However, my dear Sir, it is to be sincerely wished that the Loan for the Use of Congress, solicited in Holland may be effected. I hear transiently that half a million is already negotiated—it would greatly releive at this time. The Enemy form high hopes from our apparent distresses on this account, not reflecting how often they have been the dupes of their own delusive dreams—which will again, in this instance, be their lot. New England has now more able bodied Men, more Cattle and Provisions than in 1775. Can such a Country give way—retaining the spirit of that memorable year. They do retain it. They cannot “look back—stop—or deviate.”
I note your observations on the Conduct of Denmark and Russia—and since hear that Sweden, more friendly, has proposed a treaty of Amity and Commerce with these States.
I am sometimes of opinion that the Continuance of the war is beneficial to us, when I reflect on the intimacy and knowledge of their Trade Policy and Finances which every new Alliance with different Powers of Europe gives the Subjects of these States. Many years Peace might not furnish such opportunities. Would the Calm of more tranquil times have afforded you the opportunity of lighting up anew the Batavian Spirit of Liberty thro’ the U Provinces, and of causing the Body of People to unite in so serious and important an Affair?
But how am I, Sir, engrossing your time to look over what can be of no other Service than to convince you that I wish it my power to make the least Amend for the favors received. From the important business which calls your Attention I dare not promise myself frequent Intelligence. Give me leave to say, it is my sincere wish to hear from you when a leisure moment may permit.

I am, with the most respectful Regard And Affection, Sir Your obliged Friend & most humble Servant
Tristram Dalton

